Citation Nr: 0301172	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  95-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability for the period beginning March 13, 
1998.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on initially on appeal from rating decisions which 
granted service connection for a low back disability with 
an initial noncompensable evaluation.  The rating for the 
veteran's low back disability was increased to 10 percent 
effective from January 4, 1994 by rating decision in June 
1995.  Subsequently, a July 1999 rating action determined 
that a 20 percent evaluation was warranted for the 
veteran's low back disability, effective March 13, 1998.  

In a January 2000 Board decision, it was determined that a 
20 percent evaluation for the period from January 4, 1994 
to March 12, 1998 was warranted.  In January 2000, the 
Board issued a decision which determined that the criteria 
for a rating in excess of 20 percent for the low back 
disability for the period beginning March 13 1998 were not 
met.  In this regard, it is noted that additional evidence 
was received by the Board in December 1999 which was 
relevant to the issue of entitlement to an evaluation in 
excess of 20 percent; however such evidence was not 
associated with the claims file at the time of the January 
2000 Board decision.  Thus, in July 2000 the Board vacated 
the portion of the January 2000 decision which denied the 
veteran's claim for a rating in excess of 20 percent for a 
back disability for the period beginning March 13, 1998.  
The Board then remanded the claim to the RO for initial 
consideration of the relevant evidence received by the 
Board since no waiver of such initial RO consideration was 
of record.  Since RO consideration of the additional 
evidence has been completed along with additional 
development of the veteran's claim, the claim is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  The veteran's low back disorder is manifested by no 
more than moderate intervertebral disc syndrome with 
complaints of pain with radiation to the left lower 
extremity and clinical findings of no more than moderate 
limitation of motion of the lumbar spine; there is no 
functional loss due to pain, weakness, excess 
fatigability, or incoordination.  Intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
low back disorder, for the period beginning March 13, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5100, et. 
seq.  (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 (2002); 67 Fed. Reg. 54345-54349 (Aug. 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board 
has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in March 
2001.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, 
even without specific notice as to which party will get 
which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


I.  Factual Background

A review of the veteran's service medical records reflects 
continuing treatment for a back disability, including 
diagnoses of mechanical low back pain, sciatica, and acute 
low back strain.  A May 1993 X-ray study shows minimal 
degenerative changes at L3-L4.  As noted above, service 
connection for a back disability was initially granted in 
a January 1994 rating decision.  

VA medical records dated from March 1998 to September 1998 
show that the veteran was seen for back pain.  He 
complained of increased back pain, including in the left 
lower extremity.  Treatment included epidural steroid 
injections.  

A November 1998 VA electromyography (EMG) report was 
abnormal reflecting electrical evidence of chronic or old 
(healed) radiculopathies involving L4-5 roots and left L5 
root.  

Private medical records dated in June and August 1999 show 
that the veteran was seen for low back complaints.  A June 
1999 record reflects that the veteran reported daily back 
pain.  His treatment included cortisone injections, 
ibuprofen and tramadol.  On physical examination, he was 
able to heel to toe walk without difficulty.  Sciatic 
tension sign demonstrated significant hamstring tightness, 
bilaterally.  No positive sciatic nerve or tension signs 
were shown.  Range of motion of the lumbosacral spine 
demonstrated that the veteran was dysrhythmic to come into 
the forward flexed position.  Flexion lacked 50 percent of 
normal range of motion.  The diagnostic assessment was 
degenerative disease of the lumbosacral spine.  An August 
1999 record notes that the veteran was progressing well 
with physical therapy for back symptoms.  His back pain 
had decreased until he developed numbness in the upper 
middle back and both arms after doing yard work.  He 
complained of worsening lower back pain.  On physical 
examination, the veteran demonstrated tenderness in the 
back.  It was recommended that the veteran continue with 
physical therapy.  

On VA examination in December 1999, it was noted that MRI 
studies of the low back in December 1995 and July 1998 
reflected some decreased height of the L5-S1 discs with a 
3-4 mm bulge, minor spurring and with bilateral foraminal 
narrowing.  There was no interval change between the two 
examinations.  The veteran complained of pain on a near 
daily basis in his low back.  He said that he was able to 
sit for approximately one hour before experiencing some 
numbness in his right leg.  Physical examination of the 
lumbosacral spine was grossly normal with no significant 
muscle atrophy and no bony tenderness.  Flexion was from 0 
to 70 degrees.  Lateral flexion was from 0 to 35 degrees, 
bilaterally.  Rotation was from 0 to 30 degrees, 
bilaterally.  He complained of some discomfort with 
rotation to the right.  The diagnostic assessment included 
history of mild degenerative lumbosacral spine changes.  

A November 2000 VA medical record shows that the veteran 
reported a history of chronic low back pain.  His symptoms 
included episodic radicular pain in the left lower 
extremity.  He denied any bladder changes.  Physical 
examination reflected full range of motion but with 
tenderness on flexion greater than 70 degrees.  Straight 
leg raising test was negative.  Heel to toe standing was 
normal.  The diagnostic assessment included chronic low 
back pain.  

On VA examination in March 2001, the veteran related his 
history of low back pain. He said that treatment with 
epidural steroid helped somewhat in the past.  He 
complained of left radicular symptoms, pain with lifting, 
pain at night and pain particularly when coming up from 
flexion to extension.  He reported pain with prolonged 
walking and sitting.  He used a cane for ambulation 
occasionally.  On physical examination, the veteran was 
able to flex his back 65 degrees and extend 20 degrees, 
which was painful with a two-phase recovery.  His 
paraspinous muscles were without spasm.  He had decreased 
sensation in his left leg compared with his right.  
Straight leg raising test was negative.  The veteran had 
pain to palpation in the mid back.  X-rays studies of the 
back reflected loss of disc space at L5-S1 with associated 
vacuum disc changes consistent with degenerative disc 
disease.  A small anterior protruding osteophytes was 
identified off of the L5 vertebral body.  Moderate L5-S1 
facet sclerosis was identified on the left with mild 
degenerative changes on the contra lateral left.  The 
diagnostic impression was osteoarthritis of the back and 
degenerative disc disease.  


II.  Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2001), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 20 percent rating 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under Diagnostic Code 5293, as in effect prior to 
September 22, 2002, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating is warranted for severe 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when the intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  

On September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  The revised 
rating criteria provide that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on 
the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 
4 weeks during the past 12 months.  A 40 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the 
past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnosis code or codes.  

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4.71a, Code 5293 (effective September 23, 
2002); 67 Fed. Reg. 54345-54349 (2002).  

The Board notes that when the regulations concerning 
entitlement to a higher rating are changed during the 
course of an appeal, the veteran is entitled to resolution 
of his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the 
revised criteria may be no earlier than the date of the 
change.  See VAOPGCPREC 3-2000 (2000).  

The veteran's service-connected low back disability is 
currently manifested by complaints of daily pain and 
radicular symptoms in the lower extremity.  Pertinent to 
this assertion, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  A VA General Counsel opinion 
held that Diagnostic Code 5293 involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  

Applying the former criteria, the Board finds that there 
is no persuasive evidence that shows that the veteran's 
service-connected lumbosacral spine disability has been 
manifested by severe recurring attacks with intermittent 
relief.  An December 1999 VA examination report reflected 
only mild degenerative lumbosacral spine changes.  Private 
records dated in 1999 revealed the veteran's reports of 
decreased low back complaints until he developed numbness 
in the middle back after doing yard work.  A November 2000 
VA medical record reflects episodic radicular pain with an 
essentially normal neurological examination.  The 2001 VA 
examination report shows the veteran's continued 
complaints of pain and left extremity radicular symptoms.  
Such medical evidence does not reflect low back symptoms 
which are severe with only intermittent relieve as 
required for a higher evaluation of 40 percent for the 
period beginning March 13, 1998.  Thus the Board finds 
that a rating in excess of 20 percent is not warranted 
under the former version of Diagnostic Code 5293.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

With respect to the revised rating criteria, the Board 
notes that the retroactive reach of the new regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change, or September 23, 2002.  
With that in mind, medical evidence does not demonstrate 
that the veteran's service-connected lumbosacral spine 
disability has resulted in intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months so as to warrant assignment of the next higher, 40 
percent, evaluation under the revised criteria.  The 
medical evidence does not show that the veteran was 
prescribed bed rest for his low back condition by a 
physician at any time.  Furthermore, while the veteran has 
reported neurological related to his back disability 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so have not been shown.  As noted 
above, the veteran reported episodic radicular symptoms.  
Therefore, a separate rating based on neurological 
disability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating in excess of 20 percent for the 
veteran's service-connected lumbosacral spine disability 
are not met, under either the former or revised versions 
of Diagnostic Code 5293.  

The Board has considered other pertinent diagnostic codes 
that provide for an evaluation in excess of the currently 
assigned 20 percent for low back disability for the period 
beginning March 13, 1998.  Under Diagnostic Code 5292, 
slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate 
limitation of  motion of the lumbar segment of the spine 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

In this case, the Board finds the veteran does not 
demonstrate severe limitation of motion of the lumbar 
spine as required for a higher 40 percent evaluation.  The 
December 1999 VA examination reflected flexion from 0 to 
70 degrees which demonstrates no more than moderate 
limitation of motion.  The most recent VA examination 
report in March 2001 describes range of motion of the 
lumbosacral spine as 20 degrees of extension to 65 degrees 
of flexion.  The medical evidence of record does not 
provide a basis for a rating greater than 20 percent under 
Diagnostic Code 5292.  

The Board acknowledges that the veteran experiences 
chronic low back pain, and the Board has, as is required, 
considered the effect of pain in evaluating the veteran's 
disability.  However, the fact that the veteran 
experiences pain and weakness (increased with use and 
during flare-ups) has been taken into consideration in 
reaching the decision to assign the current 10 percent 
evaluation.  Thus, any functional impairment due to pain 
is contemplated by the current evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  

On the basis of all the foregoing, the Board finds that 
the record presents no schedular basis for assignment of a 
higher evaluation for the service-connected low back 
disability for the period beginning March 13, 1998.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased evaluation for a low back disability for the 
period beginning March 13, 1998, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

